The majority of the court, composed of ANDERSON, C. J., McCLELLAN, SAYRE, SOMERVILLE, GARDNER, and BROWN, JJ., are of the opinion that the notice of the intention to apply for the passage of the act was a sufficient compliance with section 106 of the Constitution. The fact that it purported to make the commissioners of the county elective did not render the same insufficient, because the act makes some of the members elective from districts instead of from the county at large.
Nor do we think that the act violates section 45 of the Constitution by attempting to amend or revive the act of 1891 without setting out so much thereof as is revived or amended. It does not purport to amend or revise the act of 1891, and the mere fact that it refers to certain districts which had been established under the authority of the act of 1891 does not constitute an amendment or revision of same, and is a mere reference to the established districts under the act as it existed. This question is fully treated in State v. Rogers,107 Ala. 444, 19 So. 909, 32 L.R.A. 520, and repetition of the argument there made is unnecessary. Cobb v. Vary, 120 Ala. 263,24 So. 442; Hasty v. Marengo County, ante, p. 229, 86 So. 37
(present term).
The judgment of the trial court in awarding the mandamus is accordingly affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN, SAYRE, SOMERVILLE, GARDNER, and BROWN, JJ., concur.